Citation Nr: 1506286	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-30 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating for right knee strain, to include meniscal surgery and partial knee replacement in excess of 10 percent prior to January 31, 2013, in excess of 10 percent from April 1, 2013 to October 2, 2013, and in excess of 20 percent from October 2, 2013.

2.  Entitlement to an initial disability rating in excess of 10 percent for scars, right knee.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to April 1987.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, for the Philadelphia, Pennsylvania RO.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran was informed that his hearing was scheduled for September 2014, and in correspondence received by VA in September 2014, the Veteran indicated he would attend his scheduled hearing.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to a disability rating for right knee strain, to include meniscal surgery and partial knee replacement in excess of 10 percent prior to January 31, 2013, in excess of 10 percent from April 1, 2013 to October 2, 2013, and in excess of 20 percent from October 2, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right knee scars are superficial, linear, cover an area less than 929 square centimeters, and are painful.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right knee scars are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the Veteran was provided a VA examination most recently in June 2013.  The examiner considered the Veteran's statements, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7804.  Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  A 20 percent disability rating is provided for three or four scars that are unstable or painful.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2014). 

	B.  Analysis

On VA examination in April 2011, the examiner found a scar over the medial aspect of the Veteran's right knee.  The scar measured 4 inches by 0.25 inches in length and was vertically oriented.  There was mild tenderness over the region of the scar.

On VA compensation and pension examination in June 2013, the examiner indicated that the Veteran had two scars related to his right knee surgery.  The examiner wrote that neither scar was unstable or painful.  The scar on the medial aspect of the knee measured 6 cm by 0.5 cm, and the scar on the anterior knee measured 9 cm by 0.3 cm.  The examiner reiterated that the scars were not unstable or painful, and the total area of the scars measured less than 39 square centimeters.

The Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's right knee scars at any time pertinent to the appeal.  As demonstrated above, the combined area of the service-connected scars is less than 929 square centimeters.  Additionally, both VA examiners indicated that the scars were stable.  The Veteran has not claimed, and the evidence does not demonstrate, that either scar causes a limitation of motion.  As such, considering the scars for which service connection is in effect, a disability rating in excess of 10 percent is not available, as the Veteran did not have three or four service-connected scars that were painful or unstable, and no other pertinent findings associated with any of the scars were found.

In summary, after consideration under the rating criteria, the evidence of record does not demonstrate that the Veteran's residual scars warrant an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 5107 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      C.  Extraschedular Considerations

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected scars, right knee, on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's right knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Here, the Veteran has complained of tenderness and pain, and the applicable diagnostic criteria account for pain and tenderness.  As such, referral for extraschedular consideration is not appropriate in this case.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for scars, right knee, is denied.


REMAND

The Board notes that the Veteran has a history of right knee surgery.  Indeed, the Veteran was previously awarded a temporary total disability rating from January through April 2013 based on the need for convalescence following right knee surgery.  The Veteran last underwent VA examination of the right knee for compensation and pension purposes in June 2013.  In an October 2014 statement, the Veteran remarked that he fell in July and further injured his right knee.  He specifically remarked that since that time, he had been treated for instability of the right knee at his local VA medical center.  

The Veteran's statement suggests that his service-connected right knee disability has gotten progressively worse and thus have increased in severity since the Veteran's last VA compensation and pension examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected right knee disability.  The entire claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. 

Concerning the right knee:

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected right knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d.  The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the right knee.

e.  The examiner should indicate if replacement of the right knee is medically indicated.

The medical and lay evidence of record should be taken into account and rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

3.  Thereafter, the Veteran's claims must be re-adjudicated in light of a review of the entire claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


